DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II, claims 31-36 in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not properly discussed the special technical features of the different groups.  This is not found persuasive because the examiner has established lack of unity via the art rejections below which demonstrate that any special technical feature applicant might assert is not a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 25-30 and 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2022.


Information Disclosure Statement

The information disclosure statement filed 12/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  References AL, AN, AQ, and AR have not been considered. References AK and AM have been considered as far as the provided English abstracts.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Oncotarget Vol.8(42):72788-72800, 2017) in view of Shao et al (Journal of CancerVol.9:1966-1972) and Jeong et al(Cancer Letters Vol.386:168-178, 2017).
The invention is drawn to the treatment of taxane resistant cancers via the administration of mir-150 and embodiments include the use of further recited miRNAs.
Kim et al have taught that mir-150 enhances apoptotic and anti-tumor effects of paclitaxel in paclitaxel-resistant ovarian cancer cells. It has been taught that mir-150 expression is significantly downregulated in ovarian cancers and that the treatment with mir-150 significantly inhibited cancer cell proliferation, and induced apoptosis in paclitaxel resistant SKpac cells (ovarian cancer cells). Kim et al assert that treatment with mir-150 is a promising treatment strategy in chemoresistant and recurrent ovarian cancers. Kim et al have also taught that it was well known that resistance to chemotherapy is a major obstacle to long term remission. Kim et al assert that their results implicate that downregulation of mir-150 correlates with the acquisition of taxane resistance in ovarian cancer cells. The entire reference relevant is relied on. The disclosure of the instant application and Kim et al are drawn to the same experimental procedures and both disclose the same results.  Kim et al do not teach the use of the recited miRNAs in claims 35 and 36.
Shao et al, however, have taught microRNAs associated with chemotherapy resistance in ovarian cancer. In Table 1, it is taught the miRNAs recited in claims 35 and 36, their target genes (Notch3 and ALDH1), and the taxane associated.
Jeong et al have taught that mir-136 inhibits cancer stem cell activity and enhances anti-tumor effect of paclitaxel in chemoresistant ovarian cancer.
The prior art has taught to provide mir-150 in the treatment of cancer since the administration of mir-150 to ovarian cancer cells including chemoresistant ovarian cancer cells provides for therapeutic effects. The prior art has also provided other miRNAs that can provide for enhancing taxane sensitization. One in the art would recognize the advantage of combining two treatments in treating a cancer. The combining of known treatments that provide for the same effects is prima facie obvious.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim(s) 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Oncotarget Vol.8(42):72788-72800, 2017) in view of Shao et al (Journal of CancerVol.9:1966-1972) and Jeong et al (Cancer Letters Vol.386:168-178, 2017) as applied to claims 31-34 and  above, and further in view of Yao et al (US20130121912).
The prior art relied on above does not teach the use of vectors in the treatment of cancer.
It is the position of the examiner that the use of vectors for the expression of miRNAs was well known and established and routine before the effective filing date of the application, however Yao is offered as evidence. Yao et al have taught the treatment of ovarian cancer via the administration of miRNA. It has been taught the use of viral and non-viral vectors. Yao et al have also taught the desirability of combining treatments in view of chemoresistance in cancers. See for example paragraphs 9, 12, 52, 58-62, 82-102, and 144, and the claims, for example.
One in the art would have recognized the available tools for miRNA delivery and would have know that vector delivery was a know means for effective miRNA delivery.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the instant application was effectively filed.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635